Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 1 of 17 Page ID #:42



                                   Alexander Stewart, Ph.D. LLC
                                        Musicology Report

                                           January 8, 2019




  Re: “I Need To Love” and “A Lonely Night”




  1. I am Professor of Music, Jazz Studies Coordinator, and former Director of Latin American and
  Caribbean Studies at the University of Vermont. I helped design and implement the Music
  Technology and Business Program. I have contributed to numerous peer-reviewed journals and
  other publications and I am author of a book, Making the Scene: Contemporary New York City
  Big Band Jazz, published by University of California Press (2007). My article on drumming and
  rhythms, “Funky Drummer,” first published in the British journal Popular Music in 2000, has
  been reprinted in several anthologies and has been widely cited. My scholarly work encompasses
  extensive music transcriptions, musicological analysis, historical research, and other activities,
  particularly in popular music. I earned a Ph.D. in Music (Ethnomusicology Concentration) from
  the Graduate Center of the City University of New York (CUNY) and a Master of Music in Jazz
  and Commercial Music from Manhattan School of Music. During 2006-7 I was a Fulbright
  scholar researching traditional and popular music in Mexico. As an active professional musician
  for more than forty years I have performed and recorded with leading musicians in jazz and
  popular music such as Lionel Hampton, Wynton Marsalis, and Ray Charles. I have provided
  expert opinions and analysis and lectured widely on music copyright matters for over fifteen
  years.

  2. I have been asked to compare “I Need To Love” and “A Lonely Night.” I was provided mp3
  audio files of these two songs by Francis Malofiy of Francis Alexander, LLC. I downloaded the
  sheet music of “A Lonely Night” from musicnotes.com. I transcribed relevant portions from both
  recordings, which, along with the sheet music, are contained in or attached to this report.

  3. My preliminary investigation and analysis has revealed substantial similarities between these
  two songs. Subjectively, I believe these similarities are so clear as to be obvious even to a casual
  listener. As seen in my objective analysis below, these similarities amount to, both quantitatively
  and qualitatively, the most important musical expression in both works. In my opinion, based on
  the level of detail in which these similarities are found, these similarities could only result from
  copying.
Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 2 of 17 Page ID #:43
                                                                                                     2

  4. General Characteristics

         Tempo           Key
  NL     ~120 bpm1       F# minor
  LN     114 bpm         G minor

  Both songs are set to a minor mode. F# minor and G minor are one half-step apart from each
  other, as close as two keys can be in the Western tonal system.

  The tempos of each song differ slightly. LN is only six beats per minute slower, a difference of
  about 5%. For ease of comparison, following standard musicological procedure, the chords have
  been transposed to the same key, G minor.

  5. Harmony

  NL                     F#min7         Bmin7        E          E7     F#min7
  NL (transposed)        Gmin7          Cmin7        F          F7     Gmin7
  LN                     Gmin7          Ebmaj7 Dmin7

  The passages at issue in this matter (as discussed further below) are set to the first two chords, G
  minor seventh to C minor in “Need to Love” and G minor seventh to E-flat major seventh in
  “Lonely Night.”

  NL (transposed)        Gmin7          Cmin7
  LN                     Gmin7          Ebmaj7

  As can be seen, only the second chord is different. But C minor and E-flat major are two closely
  related chords. Indeed, in basic music theory, E-flat major is considered the relative major of C
  minor and the two keys have the same key signature. The two chords share most of the same
  pitches as given below:

  Chord name2         Pitches
  C minor 7           C Eb G Bb
  Eb major 7             Eb G Bb D




  1
    bpm = beats per minute
  2
   Chord symbols for minor include a dash (C-7), a lower case “m” (Cm7), and the letters “min”
  (Cmin7). Major chords are indicated with an upper case “M” (CM7) or the letters “maj”
  (Cmaj7).
Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 3 of 17 Page ID #:44
                                                                                                      3

  The seventh chords contain three of their four pitches in common. The main difference is the
  bottom pitch or root of each chord. In practice, these two chords are often interchangeable. As a
  result, the passages at issue in this matter are set to almost identical harmonies.

  6. Signature passage or “hook” of each song
  The most important musical expression in both songs consists of virtually identical musical
  passages. Example 1 below provides a transcription of the first full iteration of these parts in
  each song. As will be demonstrated in my analysis below, quantitatively and qualitatively these
  passages form the “hooks” or most valuable content of each song. As with the harmonies, for
  comparison purposes the passages have been transposed to the same key, G minor.

  Example 1      Signature phrases: “Need To Love” (transposed to G minor) and “Lonely Night”




  All the notes in common have been highlighted in red. Besides sharing almost all the same
  pitches (discussed further below under pitch sequence), the melodies in each song consist of two
  phrase parts, a shorter figure on the first four syllables that functions as an antecedent phrase
  segment and a longer figure containing the next eleven syllables that functions as a consequent
  or answering phrase segment. These phrase segments are separated by a quarter-rest (one-beat
  rest) and set to almost exactly the same pitch sequences, rhythms, metric placement, and
  harmony.

         Antecedent figure      Consequent figure
  NL     It’s clear to me       get that fun-ny feel-ing when you’re next to me
  LN     A lone-ly night        ba-by girl I loved you on a lone-ly night (oh)

  Pitch sequence
  An important way of comparing melodies is by pitch sequence. To facilitate comparison I have
  converted each pitch of the natural G minor scale to an integer from one to seven as follows:

  1=G
  2=A
  3 = B-flat
  4=C
  5=D
  6 = E-flat
  7=F
Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 4 of 17 Page ID #:45
                                                                                                     4




  The sequences of the first fifteen pitches in the melodies in Example 1 can thus be represented
  as:

  NL    5215 21212321216
  LN    3255 21212321266

  In the above sequence, all but three of the fifteen pitches (80%) of the melodic hook of NL have
  been copied in the melodic hook of LN. The rhythmic gestures are also nearly identical. The
  shorter first phrase of four syllables in each song begins with a pick up eighth note leading to the
  downbeat of the next measure. This note leads to two quicker notes on the last two syllables, the
  last of which anticipates the third beat. The second, longer phrase begins on beat one of the next
  measure with syncopated sixteenth notes on the 2nd and 1st scale degrees (A and G) before
  moving up to a longer note on the 3rd degree of the scale (B flat) and returning on beat four to
  eighth notes set to the 2nd and 1st scale degrees. A longer note on the first beat of the next
  measure on the second scale degree precedes the move to the flatted sixth (E-flat), which, as in
  the antecedent phrase, anticipates the third beat. As mentioned earlier, in both songs, these
  melodies are set to almost identical harmony. One small difference is the added “oh” at the end
  of the Lonely Night phrase which is not found in NL.

  Example 2.     Signature phrases: “Need To Love” (transposed to G minor) and “Lonely Night”




  NL     215 21212321216
  LN    3255 21212321266 (75)

  In the above sequences, all but two of the pitches out of fourteen (86%) in NL have been copied
  in LN. Most of the analysis of the rhythmic and metric phrasing in Example 1 applies here also.
  As can be seen, the rhythmic setting of the first eleven syllables of the second phrase is even
  closer – the sixteenth-note syncopation matches almost exactly in the third measure.
Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 5 of 17 Page ID #:46
                                                                                                      5



  Example 3.     Signature phrases: “Need To Love” (transposed to G minor) and “Lonely Night”




  NL   5215 121212321216
  LN 553215 121212321266 (75)

  In the above sequences in Example 3 all but one pitch out of sixteen (94%) in NL has been
  copied in LN. One difference in this example is the three-note pick up to the first phrase in LN.
  But even this detail can be found in LN as can be seen in Example 4.

  Antecedent figures
  The first shorter or antecedent figure also plays a prominent role in NL where it is coupled with a
  shorter version of second phrase. Example 4 illustrates the similar three-note pickups this phrase
  contains in common with the second iteration of the Lonely Night phrase at 0:58.

  Example 4.     Antecedent figures in “Need To Love” and “Lonely Night”




  513215
  553215

  Once again, the pitch sequences are almost identical.
Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 6 of 17 Page ID #:47
                                                                                                     6

  One final detail further confirms copying. In both songs the antecedent phrase is followed by an
  imitative phrase that provides a melodic echo. In NL this musical effect occurs at the beginning
  of the work (and elsewhere) and the same device can be heard at 2:48 in LN.

  Example 5.     Melodic “echoes” in “Need To Love” and “Lonely Night”




  7. Quantitative significance
  The passages discussed above appear numerous times throughout both works. In NL, in addition
  to the complete phrases, the antecedent figure and the ending of the consequent figure (the last
  four syllables) appear by themselves. In musicological terms, a salient thematic element (a
  “motif” in the visual arts or in literature) is called a “motive.” For the sake of musical analysis,
  motives are often assigned a letter and closely related motives containing slight variations are
  given the same letter followed by a superscript number. Because these phrases are closely
  related, differing only in their lowest and final pitch I have labeled them Motive A and Motive
  A1. In example 6 Motive A is circled in green and Motive A1 in blue.


  Example 6      Motive A and Motive A1
Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 7 of 17 Page ID #:48
                                                                                                     7

  In the following chart these appearances are labeled accordingly. “Complete” iterations include
  the full antecedent and consequent figures. All times are approximate within one second.

  “Need To Love”
  0:01-0:09 motives AA1
  0:18-0:25 complete
  0:34-0:41 complete
  0:49-0:56 motives AA1
  1:06-1:13 complete
  1:22-1:29 complete
  1:37-1:45 motives AA1
  1:53-2:00 motives AA1
  2:09-2:16 motives AA1 instrumental variation
  2:38-2:45 motives AA1
  2:53-3:00 motives AA1with vocal embellishment
  3:09-3:16 motives AA1with vocal embellishment
  3:24-3:31 motives AA1with vocal embellishment
  3:41-3:48 motives AA1

  “A Lonely Night”
  0:50-0:58 complete
  0:58-1:06 complete
  1:40-1:48 complete
  1:48-1:56 complete
  1:58-2:00 instrumental (motive A)
  2:40-2:48 complete
  2:48-2:56 complete
  2:56-3:05 complete
  3:05-3:13 complete
  3:15-3:18 (partial)

  As can be seen above, the passages at issue occur 14 times in NL (including four complete
  iterations) and 10 times in LN (including eight full iterations). In NL this musical content
  comprises 1:39 minutes of the 3:58 song, or 42%. In LN the expression constitutes 1:10 of the
  3:40 song, or 32%.

         # of iterations        Time
  NL     14 iterations          1:39 of 3:58 or 42%
  LN     10 iterations          1:10 of 3:40 or 32%


  8. Qualitative significance
  My quantitative analysis is based on the durations of the various passages in relation to the
  overall songs. Following standard musicological procedures, these quantitative measurements
  should be adjusted according to the qualitative significance of the musical expression at issue.
Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 8 of 17 Page ID #:49
                                                                                                         8

  In both songs, the passages at issue form the core of each work and their significance is
  augmented by their structural location and function. Besides appearing throughout the entire
  work, in “Need To Love” the passages appear at the very beginning of the song and are repeated
  numerous times at the end. They make not only the initial impression upon the listener but also
  leave a lasting impression as the final sounds the listener hears. Their phrasing, melodic contour,
  and rhythmic setting make them the most musically interesting elements of the entire work.
  While not heard at the beginning of “Lonely Night,” these passages form the chorus or hook of
  LN. The chorus of LN is based almost entirely on this musical expression and the lyrics
  containing the song’s title are first heard during this section. In fact, the words “a lonely night” in
  the phrase “A lonely night, baby girl I loved you on a lonely night” are set to the Motives A and
  A1 discussed above, in effect the song’s title words forming bookends on the musical expression
  at issue. As in NL, these passages also form the “outro” or ending of LN where they are heard
  five times in the final minute of the song.

  The passages discussed above are the most important and memorable musical expression in both
  songs. Composers and producers in popular music consider that, in order to be successful, songs
  must contain at least one or more of these memorable passages or “hooks.” These passages are
  unquestionably the “hooks” or most valuable expression in each song.

  9. In this investigation and analysis I have found substantial similarities that in my opinion can
  only be the result of copying. These similarities include melodic, harmonic, rhythmic, and
  foundational musical expression more generally as well as important details. This expression is
  the most valuable content in both songs both from a quantitative and qualitative perspective.

  10. As a preliminary inquiry, this report is not intended to be exhaustive and I retain the right to
  amend or supplement it should further information become available.


  Respectfully submitted,



  Alexander Stewart, Ph.D. LLC
    Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 9 of 17 Page ID #:50
                                              Need to Love
                   0:02
                                                   synth
         q = 120
                   4                    Ó          ‰ j œ œ œ™ œ œ
                   4                                 œ            œœ                   œ œ œ™ œ œ œ ˙                ˙™          Œ
Vocals
                                       G-7                                                 C-7
            b4                                                                                                              œ
         & b 4 Ó ‰ œj œ œ œ™ œ œ œ ˙                              Ó            ‰ j œ œ œ™ œ œ œ ˙
                                                                                œ                                    œ Œ Œ ‰J
                            Da da da   da da da                                  Da da da da da         da                           Oh
                                                                                                             0:18
6          F                      F7                   G€7                       C-7        D                G-7
      b
    &b ˙               œ™ œ œ ˙        ‰ œJ œ ™ œ œ œ œ œ Œ                        Ó        Œ ‰ j œ™ œ    Œ
                                                                                                œ      œœ
           I,             oh I,              I need to love.                                        It's     clear   to me
11                                               C-7                                                F
      b                                                                              ‰™ r œ œ œ œ œ œ œ œ œ Œ
    &b œ œ œ œ œ œ œ                         œ œ™ œ œ œ Œ                  Ó
                                                                                       œ
           get that fun -ny feel -ing when you'renext to me                            and I can see it in your eyes
                                                                                                     0:34
15         F7                                    G-7                                                 G-7
       b
    & b œ œ™ œ œ œ œ œ                       œ œ™          œ œ œ œ™ œ                       ∑           œ™       œœœ Œ
         There's no sac - ri - fice 'cause you'rehold - ing me                                        Tell - ing me
19                                                         C-7
                                                                                                                             3
       b
    & b œ œ œ œ œ œ œ œ™ œ                           œ       œ™         œ œ œ           Œ       Ó                Œ        ‰ œ œ
          Tell me what you're think - ing when you're hold -            in' me                                              And I
22         F                           F7                                      G-7                         C-7       D
        3
      b
    & œ œ œ œ Œ ‰ œj œ œ œ œ œ œ œ œ œ œ™ œ œ œ œ ™ œ Ó
     b                                                                                                               ‰ jœœ
                                                                                                                       œ
          want you to see          howmuch you mean to me             for et - ern - i - ty.                              Da da da
Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 10 of 17 Page ID #:51



                                                  From: “The Weeknd - Starboy”

                                                     A Lonely Night
                                                                     by


                                             ABEL TESFAYE, MAX MARTIN,
                                           SAVAN KOTECHA, AHMAD BALSHE,
                                           ALI PAYAMI, JASON QUENNEVILLE
                                                and ANDERS SVENSSON




                                                   Published Under License From

                                         Kobalt Music Publishing America, Inc.




                          Copyright © 2016 Songs Music Publishing, LLC o/b/o Songs Of SMP, MXM, WB Music Corp.,
                         Wolf Cousins, Warner/Chappell Music Scandinavia AB, Universal Music Corp. and Sal And Co LP
                                  All Rights for MXM Administered Worldwide by Kobalt Songs Music Publishing
         All Rights for Wolf Cousins and Warner/Chappell Music Scandinavia AB in the U.S. and Canada Administered by WB Music Corp.
                             All Rights for Sal And Co LP Administered by WB Music Corp. and Universal Music Corp.
                                                      All Rights Reserved Used by Permission




                                      Authorized for use by Alexander Stewart



  NOTICE: Purchasers of this musical file are entitled to use it for their personal enjoyment and musical fulfillment. However, any
  duplication, adaptation, arranging and/or transmission of this copyrighted music requires the written consent of the copyright owner(s)
  and of Kobalt Music Publishing America, Inc.. Unauthorized uses are infringements of the copyright laws of the United States and
  other countries and may subject the user to civil and/or criminal penalties.

                                                            musicnotes.com
     Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 11 of 17 Page ID #:52



                                                   A LONELY NIGHT
                                                                                                  Words and Music by ABEL TESFAYE,
                                                                                                  ANDERS SVENSSON, MAX MARTIN,
                                                                                                  SAVAN KOTECHA, AHMAD BALSHE,
                                                                                                 ALI PAYAMI and JASON QUENNEVILLE
                          Moderately
                            Gm7                                                                           E maj7
                                                                                                           xx
                                 3




            Dm7                                          Gm7
            xxo
                                                              3




           E maj7                                                                 Dm7
            xx                                                                    xxo




                 Gm7
                      3




                  Why would you wan - na           bring some - thin’      be     -     tween us?               There’s noth - in’   be - tween
                  How can    I make you             re - think your        de      -      ci - sion,             un - ru - ly        de - ci -




                                     Copyright © 2016 Songs Music Publishing, LLC o/b/o Songs Of SMP, MXM, WB Music Corp.,
                                  Wolf Cousins, Warner/Chappell Music Scandinavia AB, Universal Music Corp. and Sal And Co LP
                                             All Rights for MXM Administered Worldwide by Kobalt Songs Music Publishing
                  All Rights for Wolf Cousins and Warner/Chappell Music Scandinavia AB in the U.S. and Canada Administered by WB Music Corp.
                                       All Rights for Sal And Co LP Administered by WB Music Corp. and Universal Music Corp.
                                                               All Rights Reserved Used by Permission


musicnotes.com                                                                                                       Authorized Compliments
                                                                                                                                for use by: Alexander Stewart
                                                                                                                                              of musicnotes.com
     Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 12 of 17 Page ID #:53
      2
            E maj7                                                             Dm7
             xx                                                                xxo




                           us,                      oh.
                      -   sion?                     Oh.




            Gm7
                  3




           Why would you wan - na            use     a   life   to              keep us,               to     keep us       to - geth -
           What’s gon - na make you           re - think your   po         -     si - tion?             I     know your     in - ten -




            E maj7                                                   Dm7
             xx                                                      xxo




                       - er?                   Oh,                                            oh.
                      - tions,                 oh,                                            oh.




            Gm7
                  3




            Bet - ter when we’re both   a - part,                          bet - ter when we’re both    a - part.          We’re no




musicnotes.com                                                                                              Authorized Compliments
                                                                                                                       for use by: Alexander Stewart
                                                                                                                                     of musicnotes.com
     Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 13 of 17 Page ID #:54
           E maj7                                                                    Dm7                                                                3
            xx                                                                       xxo




            good           for      each        oth    -       er,       no          good         for          each    oth        -   er.




            Gm7
                   3




             Bet - ter when we’re both     a - part,             no,   ba - by,            bet - ter when we’re both      a - part.          We’re no




           E maj7                                                                          Dm7
            xx                                                                             xxo

                                                                           To Coda




            good           for           each    oth       -     er.                                                                             A




            Gm7
                   3




            lone       -     ly    night,                                         ba - by        girl,     I          loved    you          on    a




musicnotes.com                                                                                                           Authorized Compliments
                                                                                                                                    for use by: Alexander Stewart
                                                                                                                                                  of musicnotes.com
     Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 14 of 17 Page ID #:55
      4    E maj7                                                                 Dm7
            xx                                                                    xxo




            lone                  -          ly     night,       oh.                                                   It    was    the




            Gm7
                      3




                 on           -         ly        time                 and   if   I     led   you         on,       then        I     a   -




                                                               1.                                   2.
           E maj7                                              Dm7                                  Dm7
            xx                                                 xxo                                  xxo




             pol          -           o - gize,          oh.




            Gm7
                      3




musicnotes.com                                                                                                  Authorized Compliments
                                                                                                                           for use by: Alexander Stewart
                                                                                                                                         of musicnotes.com
     Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 15 of 17 Page ID #:56
                                                                                              5
           E maj7                              Dm7
            xx                                 xxo
                                                                                  D.S. al Coda




                    Dm7
                    xxo
           CODA
                                        N.C.




                                   Dm                          F
                                  xxo                     xx




                                                                                          A




musicnotes.com                                                     Authorized Compliments
                                                                              for use by: Alexander Stewart
                                                                                            of musicnotes.com
     Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 16 of 17 Page ID #:57
      6          Gm7
                          3




                  lone                -    ly            night,                ba - by      girl,    I    loved     you        on     a




           E maj7                                                                     Dm7
            xx                                                                        xxo




            lone                  -            ly         night,   oh.                                                 It    was    the




            Gm7
                      3




                 on           -           ly            time             and   if     I     led     you   on,       then        I     a   -




                                                                                1.
           E maj7                                                               Dm7
            xx                                                                  xxo




             pol              -            o        -    gize.                                      Oh,                              A




musicnotes.com                                                                                                  Authorized Compliments
                                                                                                                           for use by: Alexander Stewart
                                                                                                                                         of musicnotes.com
     Case 2:19-cv-02507-PA-MRW Document 1-1 Filed 04/03/19 Page 17 of 17 Page ID #:58
                                                                                                                     7
            2.
             Dm7                                                   Gm7
             xxo
                                                                       3




                                 Oh.




                                                              E maj7
                                                              xx




             Ba - by     girl,    I       loved     you.                       Know I   loved   you.




            Dm7                                                     Gm7
           xxo
                                                                           3




                       Know I         loved       you.




                                                     E maj7                       Dm7
                                                         xx                       xxo

                                                                                                       Repeat and Fade




musicnotes.com                                                                           Authorized Compliments
                                                                                                    for use by: Alexander Stewart
                                                                                                                  of musicnotes.com
